Citation Nr: 0529394	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include a somatoform pain disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a total rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant had periods of active duty for training from 
August 1985 to November 1985, from May 1986 to June 1986, and 
in July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The RO determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
somatoform pain disorder and a chronic acquired psychiatric 
disorder. The RO also denied entitlement to a permanent and 
total disability rating for pension purposes.  

In a December 2004 decision, the Board determined that the 
appellant was not eligible for a non service-connected 
pension pursuant to the provisions of 38 U.S.C.A. § 1521 
(West 2002).  In the same decision, the Board reopened the 
claims for service connection for somatoform pain disorder 
and a chronic acquired psychiatric disorder.  However, the de 
novo claims were remanded to the RO for further development 
and adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The claims have been returned 
to the Board and are now ready for appellate disposition.  
The issues have been recharacterized as they appear on the 
cover page of the instant decision.

In a June 2005 rating decision, the RO denied a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  The appellant 
filed a timely notice of disagreement (NOD) in June 2005.  
The RO did not issue a statement of the case (SOC).  
Therefore, the Board must remand the claim for TDIU, pending 
the issuance of an SOC to the appellant and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  This claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Veteran's Benefits Administration, Appeals 
Management Center (VBA AMC), in Washington, DC.
FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The appellant's service consisted of periods of active 
duty for training with the Army National Guard from August 
1985 to November 1985, from May 1986 to June 1986, and in 
July 1987.  

3.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of receiving VA benefits.

4.  A chronic acquired psychiatric disorder, to include a 
somatoform pain disorder, is not causally or etiologically 
related to the appellant's periods of active duty training or 
inactive duty training.

5.  A stomach disorder is not causally or etiologically 
related to the appellant's periods of active duty training or 
inactive duty training.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002). 

2.  The criteria for the establishment of service connection 
for a chronic acquired psychiatric disorder, to include a 
somatoform pain disorder, are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002). 

3.  The criteria for the establishment of service connection 
for stomach disorder are not met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1110, 1131 (West 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  A VCAA letter was not provided to the appellant 
prior to the initial adjudication of these claims by the RO 
(the "AOJ" in this case), in January 2001.  However, the 
claims were previously before the Board in December 2004 and 
remanded for VCAA notice and further development and 
adjudication in accordance with the VCAA.  Pursuant to Board 
remand, the RO did provide the appellant with VCAA letters in 
December 2004 and April 2005, which meet the notification 
requirements of the VCAA, prior to readjudicating his claims 
in the supplemental statements of the case (SSOC) dated in 
March 2005, April 2005, and June 2005.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, while notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ pursuant to the December 2004 Board 
remand, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the last VCAA notice was provided, the claims were 
readjudicated in the June 2005 SSOC provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting numerous pages 
of evidence and argument over the years in support of his 
claims.  Therefore, with respect to the timing requirement 
for the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant following the December 
2004 Board remand at a time when development of the 
evidentiary record was actively proceeding.  The appellant 
had ample time in which to respond to the notice letters and 
did in fact respond.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the appellant.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the appellant in the December 
2004 and April 2005 letters as to what kinds of evidence was 
needed to substantiate the claims for service connection for 
a chronic acquired psychiatric disorder and a somatoform pain 
disorder.  The appellant was informed that evidence necessary 
to substantiate his claims for service connection, was (1) 
evidence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Moreover, the June 2005 rating 
decision and the March 2005, April 2005, and June 2005 SSOCs 
sufficiently notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

While the appellant was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, reports of VA 
examination, records from the Social Security Administration 
(SSA), and private medical records have been obtained in 
support of the claims on appeal.  

The Board notes that the appellant submitted additional 
evidence after the June 2005 SSOC.  The appellant waived 
initial RO consideration of the newly submitted evidence.  
Thus, a remand is not necessary for preparation of an SSOC.  
While the appellant contends that his claim for somatoform 
pain disorder has not been "readjudicated," the Board finds 
that the claim was adjudicated by the RO in the March 2005, 
April 2005, and June 2005 SSOCs.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . .."  38 U.S.C. § 101(2) (West 1991); see also 38 
C.F.R. § 3.1(d) (2001).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2004).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) (West 2002), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training.  The United States Court of Appeals 
for Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert, 1 Vet. App. at 54. 

Analysis

A.  Chronic Acquired Psychiatric Disorder

The appellant essentially contends that he is entitled to 
service connection for a chronic acquired psychiatric 
disorder, to include somatoform pain disorder.  Specifically, 
he contends that he incurred this condition as a result of a 
motor vehicle accident that occurred during his period of 
active duty training in June 1986.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the appellant's claim must be denied.  First, 
the appellant's service personnel records indicate that he 
had no active military service.  The appellant's service 
personnel records reflect that he had a period of active duty 
training with the Army National Guard from August 1985 to 
November 1985, from May 1986 to June 1986, and in July 1987.   
Therefore, in order to establish basic eligibility for 
veterans' benefits based upon active duty for training, the 
appellant must first establish that he was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan, supra. 

Medical records from the appellant's active duty training 
show that he was a passenger in a M113 in May 1986, which 
went into a hole.  He was not treated until he returned from 
the field.  The only complaints with regard to the accident 
were of injury to his stomach.  There was no indication that 
the appellant sustained head trauma.  Additional service 
medical records were devoid of any psychiatric complaints.  

While a September 1988 report of medical examination 
diagnosed the appellant with anxiety neurosis, he was not on 
active duty training.  Thus, in order to establish service 
connection for any period of inactive duty training, the 
evidence must show that the appellant was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Reports of VA examination and private medical records have 
been obtained in support of the appellant's claim.   Upon VA 
psychiatric examination in June 1989, the appellant stated 
that the Army made him nervous.  He denied receiving 
psychiatric treatment from VA, a private provider, or the 
Army.  He was diagnosed with somatoform pain disorder. It was 
determined not to be related to service.

Private medical records from Appalachian Regional Healthcare 
dated between 1988 and 1990 show the appellant was also 
diagnosed with nervous problems, schizophrenia, and 
depression.  Treatment notes from Cumberland Comp Care Center 
indicate the appellant reported anxiety and paranoia. He was 
diagnosed with a personality disorder and possible schizoid 
symptoms.

An award letter from the Social Security Administration shows 
the appellant was receiving disability compensation for 
schizophrenic personality disorder and substance addiction 
disorder.  Treatment notes attached to the decision reveal 
that during a March 1990 psychological evaluation, the 
appellant was diagnosed with possible schizophrenic disorder, 
chronic paranoid type, and intermittent explosive disorder.  
Records from Watauga Mental Health show the appellant was 
diagnosed with depression and schizophrenia.  

In support of his claim, the appellant has submitted various 
medical nexus opinions.  A July 2004 medical opinion shows 
that the appellant suffers from a 'psychiatric disability' 
that is related or is at least as likely as not related to 
his military service.  The treatment provider noted that the 
opinion was based on the history that the appellant's 
problems started after his military motor vehicle accident.

A December 2004 letter from the Clover Fork Clinic, as well 
as a January 2005 letter, state the appellant suffers from a 
'psychosis', which is service-connected.  The physicians 
noted the appellant was in a motor vehicle accident during 
his National Guard service. They further noted the appellant 
developed anxiety, depression, and auditory hallucinations 
"immediately" after the accident and thus, the psychiatric 
disability is service-related. 

A February 2005 letter from Dr. SS at the Briscoe Clinic 
notes the in-service accident.  Dr. SS indicated the 
appellant was a passenger in a truck that went over an 
embankment and immediately thereafter, developed auditory 
hallucinations, depression, and anxiety.  Dr. SS opined the 
psychiatric disability was service related.

A February 2005 letter from Dr. SR indicates the appellant 
carried a diagnosis of Schizoaffective Disorder, which was 
service connected. A May 2005 letter from the Briscoe Clinic 
indicates the appellant relayed a history of being involved 
in a motor vehicle accident, which resulted in his becoming 
unconscious in a coma.  Dr. SS indicated that the appellant 
started hearing voices after the accident.  Dr. SS indicated 
that psychosis, not otherwise specified, did not exist prior 
to service. 

Finally, the appellant submitted a July 2005 letter from Dr. 
SS.  The letter indicated that upon review of the report of 
VA examination and the statement of medical examination and 
duty status dated in June 1986, it was most likely that the 
force of a sudden stop and being thrown around would have 
caused the appellant to hit his head.  Dr. SS further 
indicated that a forceful striking of the head was consistent 
with causing the type of problems (psychosis, NOS) the 
appellant had. 

The Board has thoroughly reviewed the medical evidence of 
record, to include the opinions delineated above, and 
concludes that the preponderance of the evidence is against a 
finding that the appellant's current psychiatric disorder was 
incurred during a period of active duty or inactive duty 
training.   In this regard, the Board finds that with respect 
to the evidence presented, greater weight is to be accorded 
to the findings of the February 2005 VA examination.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The Board in looking at the findings of the February 2005 VA 
examination notes that the examiner took a complete history 
from the appellant to include his in-service motor vehicle 
accident in 1986.  The examiner, in reaching diagnoses of 
malingering and somatic pain disorder, considered the 
appellant's current complaints, as well as the objective 
results from the psychiatric examination and a review of the 
claims folder, to include the service medical records and 
medical opinions from Clover Fork Clinic and Watauga Mental 
Health.  The examiner opined that malingering and somatoform 
pain disorder were not caused by or aggravated by the 
appellant's service.  

The VA examiner explained that the diagnosis of malingering 
was based on a review of the record, which contained ever-
changing statements of the appellant regarding the in-service 
incident.  The examiner also noted the appellant had a 
dependent personality disorder, which pre-existed service.  
The Board notes that personality disorders are not diseases 
within the meaning of applicable VA legislation and are not 
subject to service connection. 38 C.F.R. § 3.303(c).  The 
examiner opined that the majority of the appellant's problems 
were related to his dependent personality disorder. 

The Board is of the opinion, that the VA examiner who 
performed the February 2005 VA examination made a diagnosis 
and reached the conclusion that the appellant's current 
psychiatric condition was not due to the appellant's service, 
was based on a complete and thorough review of the medical 
evidence of record and objective findings.  In contrast, the 
Board finds that July 2004 through July 2005 medical opinions 
outlined above, are equivocal at best.  The Board finds that 
the conclusions do not appear to be supported by objective 
medical evidence.  

There is no indication in the July 2004, December 2004, or 
February 2005 letters that the entire claims folder was 
reviewed, to include the appellant's service medical records 
or the additional reports of VA examination and private 
treatment notes.  These letters indicate the appellant 
developed anxiety, depression, and auditory hallucinations 
"immediately" after the accident.   Anxiety neurosis was 
not diagnosed until September 1988.  Further, while records 
from Appalachian Regional Healthcare dated between 1988 and 
1990 note complaints of depression, the symptomatology 
complained of was not present upon VA examination in June 
1989.   Cumberland Comp Care did not diagnose paranoia with 
hallucinations until 1990.   
With regard to the May 2005 and July 2005 letters from Dr. 
SS, while it is noted that the February 2005 VA examination 
report and June 1986 statement of medical examination and 
duty status were reviewed, the Board is not required to 
accept doctor's opinions that are based upon the appellant's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  The May 2005 letter from Dr. SS 
indicates the appellant relayed a history of the motor 
vehicle accident causing unconsciousness and a coma.  A 
complete review of the service medical records would have 
shown that the appellant was not comatose after the accident.  
The July 2004 letter indicated that the nexus opinion was 
based on the history provided by the appellant.  Medical 
history recorded by the appellant of the examiner, is not 
competent medical evidence of a diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Moreover, with regard to the final July 2005 letter, Dr. SS 
opined that it was most likely that the force of the sudden 
stop and being thrown around would have caused the appellant 
to hit his head.  Dr. SS concluded that a forceful striking 
of the head was consistent with the appellant's psychosis.  
The Board finds that the opinion contained therein is too 
speculative.  In this regard, the Board calls attention to 
Dr. SS' own statement it was most likely that head trauma 
occurred.  The service medical records are completely devoid 
of any complaints of head trauma, let alone a forceful strike 
to the head.  In the case at hand, the Board finds that Dr. 
SS' opinion as to an etiology of the appellant's psychosis is 
too speculative and thus, not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the February 2005 VA examination, and finds that the clinical 
evidence of record does not support a finding of service 
connection.

The Board notes the appellant has submitted various lay 
statements, including ones from his wife and AJ.  However, 
while they, along with the appellant, indicate that the 
appellant's psychiatric disorder had its onset during his 
active duty training and has been present since his 
separation from said service and related thereto, they are 
not competent to offer a medical opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
Finally, the appellant has submitted various articles in 
support of his claim, covering such topics as head trauma, 
hallucinations, somatization, and schizophrenia.  However, 
the principles discussed in the articles do not specifically 
relate to this appellant.  Sacks v. West, 11 Vet. App. 314, 
317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, the objective medical 
evidence of record does not support a finding that the 
appellant's psychiatric disorder is related to his active 
duty or inactive duty training.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.

B.  Stomach Disorder

The appellant essentially contends that he is entitled to 
service connection for a stomach disorder.  Specifically, he 
contends that he incurred this condition as a result of a 
motor vehicle accident that occurred during his period of 
active duty training in June 1986.  At the outset, the Board 
notes that somatoform pain disorder has been diagnosed as 
part of the appellant's psychiatric disorder, for which 
service connection has been denied in the instant decision.  
Thus, a claim for a stomach disorder will be adjudicated 
separately.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the appellant's claim must be denied.  First, 
the appellant's service personnel records indicate that he 
had no active military service.  The appellant's service 
personnel records reflect that he had a period of active duty 
for training with the Army National Guard from August 1985 to 
November 1985, from May 1986 to June 1986, and in July 1987.   
Therefore, in order to establish basic eligibility for 
veterans' benefits based upon active duty for training, the 
appellant must first establish that he was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan, supra. 

A review of service medical records indicates the appellant 
complained of injury to his stomach after the May 1986 motor 
vehicle accident.  The appellant was not treated until he 
returned from the field.  An entry dated in June 1986, 
reveals the appellant reported pain in his abdomen.  He 
stated that he was passing blood through his bowels. His 
abdomen was soft and his rectum was normal. There was no 
occult blood found in his stool.  The appellant was returned 
to duty.  There were no further complaints or treatment for 
stomach problems.

In a September 1988 Report of Medical History, the appellant 
complained of frequent indigestion and stomach trouble.  The 
examiner indicated the appellant had numerous somatic 
complaints. The corresponding Report of Medical Examination 
indicated the appellant was diagnosed with peptic ulcer 
disease (PUD) by history. The examiner noted the appellant 
had a psychiatric overlay with a positive review of systems.  
The appellant was further diagnosed with dyspepsia.  An 
etiology was not provided.  The appellant was not on active 
duty training at the time of examination and thus, in order 
to establish service connection for any period of inactive 
duty training, the evidence must show that the appellant was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Upon VA examination in April 1989, the appellant complained 
that his stomach continued to hurt. He associated the pain 
with his in-service accident. No abnormalities of digestive 
system were found. On a separate psychiatric examination, he 
was diagnosed with somatoform pain disorder.  It was 
determined not to be related to service.  Dorland's 
Illustrated Medical Dictionary (28 ed. 1994), defines 
somatoform as "denoting psychogenic symptoms resembling 
those of physical disease."  Psychogenic is defined as 
"produced or caused by psychic or mental factors rather than 
organic factors.  Dorland's Illustrated Medical Dictionary 
(28 ed. 1994).

Private medical records from Appalachian Regional Healthcare 
dated between 1988 and 1990 show the appellant complained of 
stomach pains. These records reveal the appellant was 
variously diagnosed with epigastric pain, duodentitis, a 
duodenal ulcer, gastritis, and PUD. 

In various statements the appellant reported that he had a 
duodenal deformity and a nervous condition, which caused 
ulcers, all of which were precipitated by the Army. A 
statement from his wife shows she had known the appellant for 
eight years and that his medical problems were from an in- 
service injury.

Private medical records from Drs. PCW and DSB show the 
appellant complained of rectal bleeding and epigastric pain. 
Computerized tomographic (CT) scans of the abdomen in 1991 
were unremarkable. The appellant was diagnosed with chronic 
active gastritis.  Complaints of an in-service stomach injury 
were noted in psychiatric treatment reports from Cumberland 
Comp Care Center. 

Records from Watauga Mental Health show the appellant 
complained of epigastric pain and left upper quadrant pain. 
The records contain diagnoses of depression and 
schizophrenia. Stomach trouble was listed along Axis III.

A lay statement from AJ indicates he was the driver of the 
military vehicle in which the appellant claims to have been 
injured. The gentleman indicated that he was driving at a 
high rate of speed when the vehicle went over an embankment. 
He related that the appellant sustained an injury to his 
stomach region. He further reported that he noticed the 
appellant had bleeding from his rectum area.

Treatment records from Appalachian Regional Healthcare dated 
in 2004 show complaints of epigastric pain.  The appellant 
was diagnosed with gastroesophageal reflux disease (GERD). 

In February 2005, the appellant was afforded a VA stomach 
examination.  He complained of chronic acid reflux, 
gastritis, and peptic ulcers. The examiner diagnosed the 
appellant with a history of GERD, gastritis, duodenitis, and 
pyloric scarring.  No nexus opinion was provided.

Despite evidence of diagnoses of GERD, gastritis, duodenitis, 
and PUD, there is no evidence of record to substantiate the 
critical second and third components of the Gutierrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a stomach 
disorder during the appellant's active duty training or that 
the appellant was disabled from an injury during a period of 
inactive duty training. 

The mere fact that the appellant complained of injuries to 
his stomach after the 1986 accident is not enough; there must 
be a chronic disability resulting from that injury.  There 
was no evidence of manifestations sufficient to identify the 
disease entity, to include PUD, during active duty training 
or inactive duty training, or sufficient observation to 
establish a chronic stomach condition in 1986. 38 C.F.R. 
§ 3.303(b).  The June 1986 complaints are mere isolated 
findings.  A letter from the Office of the Adjutant General 
dated in June 1991 shows the appellant was performing annual 
training in June 1986 when he was treated for passing blood 
from the bowel after being shaken up in a military vehicle. 
The condition was determined to be resolved and he was 
returned to duty with no restrictions.

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  A small bowel study 
performed in April 1989 by Appalachian Regional Healthcare 
was normal.  Appalachian Regional Healthcare did not diagnose 
PUD until October 1988; however, as noted above, there was no 
PUD diagnosed in service and no opinions that PUD was related 
to the active duty training accident.

While the appellant, AJ, and the appellant's wife indicated 
that a stomach disorder has been present since the active 
duty training accident and related thereto, they are not 
competent to offer a medical opinion. Espiritu, supra.   The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include somatoform pain disorder, is 
denied.

Entitlement to a stomach disorder is denied.


REMAND

As noted in the Introduction, the RO denied a claim for TDIU 
in a June 2005 rating decision.  The appellant filed a timely 
NOD in June 2005.  See 38 C.F.R. § 20.302(a).  Since there 
has been an initial RO adjudication of the claim and an NOD 
as to the denial, the appellant is entitled to an SOC, and 
the current lack of an SOC with respect to the TDIU claim is 
a procedural defect requiring remand. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:

The VBA AMC must provide the appellant an 
SOC with respect to his claim of 
entitlement to TDIU. The appellant should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board. See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b). If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board. If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

Thereafter, the case should be returned to the Board, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted. The appellant 
need take no action until he is otherwise notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


